[Cite as Disciplinary Counsel v. Ivsan, ___ Ohio St.3d ___, 2020-Ohio-2816.]




                          DISCIPLINARY COUNSEL v. IVSAN.
 [Cite as Disciplinary Counsel v. Ivsan, ___ Ohio St.3d ___, 2020-Ohio-2816.]
Attorneys at law—Reciprocal discipline from the United States Tax Court—
        Indefinite suspension from the practice of law with reinstatement
        conditioned on reinstatement by the United States Tax Court—Gov.Bar R.
        V(11)(F)(4).
        (No. 2020-0456—Submitted April 2, 2020—Decided May 7, 2020.)
                  ON CERTIFIED ORDER of United States Tax Court.
                                  __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal discipline provisions of Gov.Bar R. V(20).
        {¶ 2} On April 2, 2020, relator, disciplinary counsel, filed with this court a
certified copy of an order of the United States Tax Court entered July 20, 2018, in
In re Ivsan, disbarring respondent from the practice of law. On April 3, 2020, this
court ordered respondent to show cause why identical or comparable discipline
should not be imposed in this state. No objections were filed, and this cause was
considered by the court.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court that,
pursuant to Gov.Bar R. V(20)(B), respondent, John Vincent Ivsan, Attorney
Registration No. 0064281, last known business address in Charlotte, North
Carolina, is indefinitely suspended and respondent will not be reinstated to the
practice of law in Ohio until such time as respondent is reinstated to the practice of
law in the United States Tax Court.
        {¶ 4} It is further ordered that respondent immediately cease and desist from
the practice of law in any form and is forbidden to appear on behalf of another
                                SUPREME COURT OF OHIO




before any court, judge, commission, board, administrative agency, or other public
authority.
          {¶ 5} It is further ordered that respondent is forbidden to counsel, advise, or
prepare legal instruments for others or in any manner perform legal services for
others.
          {¶ 6} It is further ordered that respondent is divested of each, any, and all
of the rights, privileges, and prerogatives customarily accorded to a member in
good standing of the legal profession of Ohio.
          {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C). If employed pursuant to Gov.Bar R. V(23),
respondent shall refrain from direct client contact except as provided in Gov.Bar R.
V(23)(A)(1) and from receiving, disbursing, or otherwise handling any client trust
funds or property.
          {¶ 8} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of continuing
legal education required by Gov.Bar R. X(13), respondent shall complete one credit
hour of instruction related to professional conduct required by Gov.Bar R. X(3)(B)
for each six months, or portion of six months, of the suspension.
          {¶ 9} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Lawyers’ Fund for Client Protection awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of that award.



                                             2
                                  January Term, 2020




        {¶ 10} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with the Supreme Court Rules for the Government
of the Bar of Ohio, (3) respondent files evidence with the clerk of this court and
with disciplinary counsel demonstrating his reinstatement to the practice of law in
the United States Tax Court, (4) respondent complies with this and all other orders
issued by this court, and (5) this court orders respondent reinstated.
        {¶ 11} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
        {¶ 12} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel, also
notify the clients to seek legal services elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
        {¶ 13} 2. Regardless of any fees or expenses due, deliver to all clients being
represented in pending matters any papers or other property pertaining to the client
or notify the clients or co-counsel, if any, of a suitable time and place where the
papers or other property may be obtained, calling attention to any urgency for
obtaining such papers or other property;
        {¶ 14} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid, and account for any trust money or property in the possession
or control of respondent;
        {¶ 15} 4. Notify opposing counsel or, in the absence of counsel, the adverse
parties in pending litigation of respondent’s disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;




                                             3
                             SUPREME COURT OF OHIO




       {¶ 16} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
       {¶ 17} 6. File with the clerk of this court and the disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of notices required herein, and setting forth the address where the affiant
may receive communications; and
       {¶ 18} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 19} It is further ordered that until such time as respondent fully complies
with this order, respondent shall keep the clerk and disciplinary counsel advised of
any change of address where respondent may receive communications.
       {¶ 20} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, to respondent’s last known
address.
       {¶ 21} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ______________________




                                          4